Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 01/07/2021 has been entered. Pending claims 10-18 are addressed below. Claims 1-9 are withdrawn.

Claim Objections
Claims 10, 14, 15 is objected to because of the following informalities:  
Line 9 of claim 10 and 15: ‘causing at least one ball” should be ‘causing the at least one ball’, since this structure is previously defined in line 6.
Claim 14 line 6 should not include a period since each claim needs to be a single sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouppirt (US 3004719).
	Regarding claim 10, Pouppirt teaches a method (figs. 1-2) of interrupting a flow stream through a flow tube (10, 12) having a body (of 10, 12) having an inlet end (17, 18) and an outlet end (at 12/16), the body having a longitudinal axis (25) and forming a chamber (inside of 10 and 12) fluidicly coupled between the inlet end (17, 18) and the outlet end (12/16); and a ball-track assembly (11, 21) comprising a track support (11) coupled at least partially across the chamber (inside 10 and 12 where gas flow between 18 to 16), a ball-track (21) coupled to the track support (11) and protruding along the longitudinal axis (25), the ball-track (21) forming a contained path (19) for at least one ball (22) in an annular space (see fig. 2) within the chamber in which a ball (22) can orbit the ball-track (21) as fluid flows through the chamber (inside 10, 12), the method comprising: 
flowing a fluid (gas flowing from 18) from the inlet end (18) past the ball-track assembly (11, 21); causing at least one ball (22) to orbit the ball-track (21) and intersect the flowing fluid (see fig. 2: fluid exiting opening 23 has to intersect the ball 22); directly interrupting the flowing fluid (“interrupted gas stream”; col. 3, ln 15-20; see also fig. 2: ball 22 directly interrupt gas flow exiting from opening 23) from a uniform flow in the chamber with the at least one ball (22) as the ball orbits the ball-track (21); and allowing the interrupted flowing fluid (interrupted gas stream) to exit the chamber through the outlet end (at opening 16 inside 12).

Regarding claim 11, Pouppirt shows interrupting the flowing fluid (gas stream between 18 and 16) from a uniform flow comprises cyclically interrupting the flowing fluid with the at least one ball as the ball orbits the ball-track (see fig. 2: ball 22 cyclically interrupt gas flowing out from opening 23, see also col. 3, ln 15-20).

Regarding claim 12, Pouppirt shows a portion of the flowing fluid (gas flow) exits the chamber (via opening 16 through one of the passage 24; see annotated figure 1 below) in a direction toward the inlet end (claim interpretation of this limitation is relied upon applicant’s illustration of the acute angle relative to the nozzle axis of passage 28 where the passage 28 is directed a general direction toward the back end of the nozzle shown in figure 11).

    PNG
    media_image1.png
    474
    871
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1

Regarding claim 14, Pouppirt shows flowing a fluid from the inlet end (17, 18) past the ball-track assembly (11, 21) further comprises flowing the fluid from the inlet 
wherein causing at least one ball (22) to orbit the ball-track (21) further comprises causing the at least one ball (22) to orbit the ball-track by the longitudinal flow;
wherein interrupting the flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track further comprises interrupting (via the presence and movement of the ball 22 in the space 19) the longitudinally flowing fluid from the uniform flow in the chamber with the at least one ball (22) as the ball orbits the ball-track (see annotated fig. 2 below); and 
wherein allowing the interrupted flowing fluid to exit the chamber through the outlet end (12/16) further comprises allowing the interrupted fluid flowing longitudinally past the ball-track assembly to exit the chamber through the outlet end (see annotated figs. 1-2).

    PNG
    media_image2.png
    791
    915
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2

a ball-track assembly (11, 21) comprising a track support (11) coupled at least partially across the chamber (inside 10, 12), a ball- track (21) coupled to the track support and protruding along the longitudinal axis (25), the ball-track forming a contained path (19) for at least one ball (22) in an annular space (see fig. 2) within the chamber in which a ball (22) can orbit the ball-track as fluid flows through the chamber, the method comprising: flowing a fluid (gas) from the inlet end (17, 18) longitudinally past the ball-track assembly (11, 21); 
causing at least one ball (22) to orbit the ball-track with the longitudinal fluid flow (see annotated figure 2 above) and intersect the longitudinal fluid flow; interrupting the longitudinally flowing fluid from a uniform flow in the chamber (inside 10, and 12) with the at least one ball as the ball orbits the ball-track (fig. 2 of Pouppirt shows the ball 22 orbit in the track); and allowing the interrupted fluid flowing longitudinally past the ball-track assembly to exit the chamber through the outlet end (through 16).

Regarding claim 16, Pouppirt shows interrupting the flowing fluid (gas) from a uniform flow comprises cyclically (as ball 22 repeatedly moves in circle) interrupting the flowing fluid with the at least one ball as the ball orbits the ball-track (see figs. 1-2).



Regarding claim 18, Pouppirt shows interrupting the longitudinally flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track further comprises directly interrupting (see Pouppirt’ s fig. 2: gas flowing from openings 23 directly contact ball 22 before exiting) the longitudinally flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track (see also the annotated figure 2 above).

Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds (US RE25942).
Regarding claim 10, Reynolds discloses a method of interrupting a flow stream (as shown in figs. 1-2, via ball 51) through a flow tube (12) having a body (body of 12) having an inlet end (13) and an outlet end (31), the body having a longitudinal axis (vertical center axis of the structure shown in figs. 1-2) and forming a chamber (inside 12) fluidicly coupled between the inlet end (13) and the outlet end (31); and a ball-track assembly (38, 43, 44, 51) comprising a track support (bottom end of 38) coupled at least partially across the chamber (inside 12), a ball- track (43, 44) coupled to the track support (38; see fig. 2) and protruding along the longitudinal axis, the ball-track forming a contained path (adjacent 44, contained within body of 12) for at least one ball (51) in an annular space (space around 46; see fig. 2) within the chamber in which a ball (51) can orbit the ball-track as fluid flows through the chamber, the method comprising: 

Regarding claim 11, Reynolds discloses interrupting the flowing fluid from a uniform flow comprises cyclically interrupting (via rotary cycles of ball 51 around 46) the flowing fluid with the at least one ball as the ball orbits the ball-track (see figs. 1-2).

Regarding claim 12, Reynolds discloses a portion of the flowing fluid exits the chamber in a direction toward the inlet end (see fig. 2: the water spray from 41 includes a downward angled portion toward a direction of the inlet end, equivalent to the angle described by applicant via angled passage 28, shown figure 11 of the pending application).

Regarding claim 13, Reynolds discloses the fluid is a liquid (water).

Regarding claim 14, Reynolds discloses flowing a fluid (water) from the inlet end (13) past the ball-track assembly further comprises flowing the fluid from the inlet end longitudinally past the ball-track assembly (water flows along the longitudinal axis from 

Regarding claim 15, Reynolds discloses a method of interrupting a flow stream (as shown in figs. 1-2, via ball 51) through a flow tube (12) having a body (body of 12) having an inlet end (13) and an outlet end (31), the body having a longitudinal axis (vertical center axis of the structure shown in figs. 1-2) and forming a chamber (inside 12) fluidicly coupled between the inlet end (13) and the outlet end (31); and a ball-track assembly (38, 43, 44, 51) comprising a track support (bottom end of 38) coupled at least partially across the chamber (inside 12), a ball- track (43, 44) coupled to the track support (38; see fig. 2) and protruding along the longitudinal axis, the ball-track forming a contained path (adjacent 44, contained within body of 12) for at least one ball (51) in 
the method comprising: flowing a fluid (water) from the inlet end longitudinally (vertically, along longitudinal center axis of 12) past the ball-track assembly (38, 43, 44, 51); causing at least one ball to orbit the ball-track with the longitudinal fluid flow and intersect the longitudinal fluid flow (see fig. 2; col. 3, ln 38-40: “the ball 51 will be carried by the water and moved in an upward and rotary manner whereby to strike the projection 44 carried by the collar 43”); interrupting the longitudinally flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track; and allowing the interrupted fluid flowing longitudinally past the ball-track assembly to exit the chamber through the outlet end (31).

Regarding claim 16, Reynolds discloses interrupting the flowing fluid from a uniform flow comprises cyclically interrupting (via rotary cycles of ball 51 around 46) the flowing fluid with the at least one ball as the ball (51) orbits the ball-track (see figs. 1-2).

Regarding claim 17, Reynolds discloses a portion of the flowing fluid exits the chamber in a direction toward the inlet end (see fig. 2: the water spray from 41 includes a downward angled portion toward a direction of the inlet end, equivalent to the angle described by applicant via angled passage 28, shown figure 11 of the pending application).

.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
Regarding claim 10 and new independent claim 15, applicant argues that Pouppirt does not teach longitudinal fluid flow as claim (Remarks pages 10-11). 
The examiner respectfully disagree since there must be a longitudinal fluid flowing component within the space 19 in order for the fluid to go from opening 23 to reach the angular passages 24. See annotated figure 2 above.
For the reason above, the rejections are maintained. Applicant may clearly define the structures 12, 15 and 17 as shown in figure 12 to overcome the rejection of record and to distinguish the claimed invention over the cited prior arts. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752